DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Claims 3-4 & 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-M, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021. The Examiner notes that Claim 5 is also withdrawn as being directed to a non-elected species and being dependent on withdrawn Claim 3. Claims 1-2 & 19-20 have been examined in this application.
This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 08/14/2019 & 11/17/2021 have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,739,495 B2 in view of US Patent Publication Number 2006/0170197 A1 to Capers.

A) As per Claims 1-2 & 19, [495] teaches all the limitations except that the pan is rotatable.
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [495] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [495] with these aforementioned teachings of Capers with the motivation of allowing the system to be at any angle without spilling from the pan.



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,739,495 B2 in view of Capers as per Claim 1 above, and further in view of US Patent Number 3,884,308 to Green.

A) As per Claim 20, [495] in view of Capers teaches all the limitations except that the cooling tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof.
However, Green teaches a tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof (Green: Col. 2, lines 42-47).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [495] in view of Capers by adding sprinklers, as taught by Green, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [495] in view of Capers with these aforementioned teachings of Green with the motivation of providing fire suppression inside with already pressurized water.


Claims 1-2 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,739,493 B2 in view of Capers.

A) As per Claims 1-2 & 19, [493] teaches all the limitations except that the pan is rotatable.
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [493] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [493] with .


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,739,493 B2 in view of Capers as per Claim 1 above, and further in view of Green.

A) As per Claim 20, [493] in view of Capers teaches all the limitations except that the cooling tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof.
However, Green teaches a tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof (Green: Col. 2, lines 42-47).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [493] in view of Capers by adding sprinklers, as taught by Green, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [493] in view of Capers with these aforementioned teachings of Green with the motivation of providing fire suppression inside with already pressurized water.


Claims 1-2 & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,436,465 B2 in view of Capers.

A) As per Claims 1-2 & 19, [465] teaches all the limitations except that the pan is rotatable.
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,436,465 B2 in view of Capers as per Claim 1 above, and further in view of Green.

A) As per Claim 20, [465] in view of Capers teaches all the limitations except that the cooling tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof.
However, Green teaches a tube is in fluid communication with a plurality of sprinklers that are adapted to deliver fluid for fire suppression, heat reduction, or a combination thereof (Green: Col. 2, lines 42-47).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [465] in view of Capers by adding sprinklers, as taught by Green, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [465] in view of Capers with these aforementioned teachings of Green with the motivation of providing fire suppression inside with already pressurized water.


Claims 1-2 & 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/577799 (reference application). all limitations of claims 1-2 & 19-20 are provided within claims 1-20 of 16/577799.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762